                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

  STEPHEN ANDREW WHITT,                            )
                                                   )        Case No. 1:20-cv-103; 1:14-cr-79
             Petitioner,                           )
                                                   )        Judge Travis R. McDonough
  v.                                               )
                                                   )        Magistrate Judge Christopher H. Steger
  UNITED STATES OF AMERICA,                        )
                                                   )
             Respondent.                           )


                                     MEMORANDUM OPINION


            Before the Court is Petitioner Stephen Andrew Whitt’s motion to vacate, set aside, or

 correct sentence pursuant to 28 U.S.C. § 2255. (Doc. 1 in Case No. 1:20-cv-103; Doc. 64 in

 Case No. 1:14-cr-79). For the following reasons, Petitioner’s motion will be DENIED.

       I.    BACKGROUND

            On June 24, 2014, a grand jury returned a one-count indictment charging Petitioner with

 possessing a firearm as a convicted felon in violation of 18 U.S.C. § 922(g)(1). (Doc. 1 in Case

 No. 1:14-cr-79.) After Petitioner pleaded guilty, the Court sentenced him to 180 months’

 imprisonment based on its finding that he qualified as an armed career criminal under 18 U.S.C.

 § 924(e). (Doc. 51 in Case No. 1:14-cr-79.) Petitioner did not appeal his conviction or sentence.

 On April 20, 2020, Petitioner filed a motion to vacate, set aside, or correct sentence pursuant to

 28 U.S.C. § 2255, arguing that his prior Georgia burglary convictions do not qualify as predicate

 offenses under the Armed Career Criminal Act (“ACCA”) after the United States Supreme

 Court’s decisions in Johnson v. United States, 135 S. Ct. 2551 (2015), Welch v.United States,

 136 S. Ct. 1257 (2016), Mathis v.United States, 136 S. Ct. 2243 (2016), and United States v.




Case 1:14-cr-00079-TRM-CHS Document 65 Filed 05/26/20 Page 1 of 6 PageID #: 258
 Davis, 139 S. Ct. 2319 (2019). (Doc. 1 in Case No. 1:20-cv-103; Doc. 64 in Case No. 1:14-cr-

 79.) Petitioner’s motion is now ripe for the Court’s review.

   II.    STANDARD OF LAW

         To obtain relief under 28 U.S.C. § 2255, a petitioner must demonstrate “(1) an error of

 constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

 fact or law . . . so fundamental as to render the entire proceeding invalid.” Short v. United States,

 471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97 (6th

 Cir. 2003)). He “must clear a significantly higher hurdle than would exist on direct appeal” and

 establish a “fundamental defect in the proceedings which necessarily results in a complete

 miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

 F.3d 427, 430 (6th Cir. 1998).

  III.    ANALYSIS

              A. Timeliness of Petition

         Section 2255(f) is a one-year statute of limitations on all petitions for collateral relief

 under § 2255 running from either: (1) the date on which the judgment of conviction becomes

 final; (2) the date on which the impediment to making a motion created by governmental action

 in violation of the Constitution or laws of the United States is removed, if the movant was

 prevented from making a motion by such governmental action; (3) the date on which the right

 asserted was initially recognized by the Supreme Court, if that right has been newly recognized

 by the Supreme Court and made retroactively applicable to cases on collateral review; or (4) the

 date on which the facts supporting the claim or claims presented could have been discovered

 through the exercise of due diligence. 28 U.S.C. § 2255(f).




                                     2
Case 1:14-cr-00079-TRM-CHS Document 65 Filed 05/26/20 Page 2 of 6 PageID #: 259
        In this case, Petitioner’s motion is not timely. “[W]hen a federal criminal defendant does

 not appeal to the court of appeals, the judgment becomes final upon the expiration of the period

 in which the defendant could have appealed to the court of appeals, even when no notice of

 appeal was filed.” Sanchez-Castellano v. United States, 358 F.3d 424, 427 (6th Cir. 2004).

 Federal Rule of Appellate Procedure 4(b)(A) provides that a defendant’s notice of appeal must

 be filed in the district court within fourteen days of the entry of judgment. Because Petitioner

 did not appeal his conviction or sentence, his judgment became final on December 31, 2015. (See

 Doc. 51 in Case No. 1:14-cr-79.) Petitioner did not file the instant motion until April 20, 2020—

 more than four years after his judgment became final. (See Doc. 1 in Case No. 1:20-cv-103.)

        To the extent Petitioner relies on § 2255(f)(3), his motion remains untimely. Mathis,

 Johnson, and Welch were all decided more than three years before Petitioner filed the present

 motion.1 And, although the Supreme Court issued its opinion in Davis in 2019, that decision

 involved the constitutionality of the definition of “crime of violence” under 18 U.S.C. 924(c), not

 the definition of “violent felony” under the ACCA. Therefore, Davis does not announce a new

 rule of constitutional law made retroactive on collateral review related to his argument that he

 does not qualify as an armed career criminal under 18 U.S.C. § 924(e). Accordingly, Petitioner’s

 motion is not timely and is barred by the one-year statute of limitations applicable to petitions for

 collateral relief under 28 U.S.C. § 2255.2


 1
   Additionally, in In re Conzelmann, 872 F.3d 375, 376–77 (6th Cir. 2017), the Sixth Circuit held
 that Mathis did not announce a new rule of constitutional law made retroactive to cases on
 collateral review by the Supreme Court.
 2
   Additionally, nothing in the record supports equitable tolling of the one-year statute of
 limitations. While the one-year limitations period applicable to § 2255 motions is subject to
 equitable tolling, Solomon v. United States, 467 F.3d 928, 933, 935 (6th Cir. 2006), tolling is
 applied sparingly, Griffin v. Rogers, 399 F.3d 626, 635 (6th Cir. 2005). To be entitled to
 equitable tolling, a habeas petitioner must show: “‘(1) that he has been pursuing his rights
 diligently, and (2) that some extraordinary circumstance stood in his way’ and prevented timely


                                     3
Case 1:14-cr-00079-TRM-CHS Document 65 Filed 05/26/20 Page 3 of 6 PageID #: 260
              B. Procedural Default

         Petitioner’s motion also fails because he has procedurally defaulted his arguments.

 Petitioner did not directly appeal the Court’s calculation, duration, or legality of his sentences.

 Accordingly, to obtain review of his sentence in connection with his motion, Petitioner must

 demonstrate good cause for not raising this argument on direct appeal and that actual prejudice

 will result if not reviewed. Elzy v. United States, 205 F.3d 882, 884 (6th Cir. 2000). Petitioner

 has made no such showing and, thus, his challenges to the Court’s sentence are procedurally

 defaulted. See id. at 885–86.

         Additionally, when a claim is procedurally defaulted, a petitioner can obtain review of a

 nonconstitutional error in connection with a motion 28 U.S.C § 2255 if the claim was the result

 of ineffective assistance of counsel or if the purported error amounts to “fundamental unfairness”

 or “something akin to the denial of due process.” Grant v. United States, 72 F.3d 503, 506 (6th

 Cir. 1996) (noting that “[o]ne might be forgiven for observing that this is perilously close to

 saying that procedurally defaulted nonconstitutional errors are waived unless they amount to

 constitutional errors.”).

         In this case, Petitioner has not asserted that his counsel was ineffective for failing to raise

 an error at sentencing or on direct appeal. Additionally, Petitioner has not demonstrated any

 fundamental unfairness or denial of due process that warrants relief from his procedurally

 defaulted claim.




 filing.” Lawrence v. Florida, 549 U.S. 327, 336 (2007) (quoting Pace v. DiGuglielmo, 544 U.S.
 408, 418 (2005)). In this case, Petitioner has not provided facts demonstrating that he has been
 diligently pursuing his rights or that some extraordinary circumstance prevented timely filing the
 present motion.


                                     4
Case 1:14-cr-00079-TRM-CHS Document 65 Filed 05/26/20 Page 4 of 6 PageID #: 261
                C. Merits of Petition

           Even if Petitioner’s motion were timely, and, even if his arguments were not procedurally

 defaulted, his motion would still fail. In his motion, Petitioner asserts that his prior Georgia

 convictions for burglary no longer qualify as predicate offenses under the ACCA. (Doc. 1 in

 Case No. 1:20-cv-103; Doc. 64 in Case No. 1:14-cr-79).

           Under the ACCA, a defendant receives a mandatory-minimum sentence of fifteen years’

 imprisonment if he has previously been convicted of at least three prior “violent felonies.” 18

 U.S.C. § 924(e)(1). Before Johnson, the ACCA defined “violent felony” as a felony that: (1)

 “has as an element the use, attempted use, or threatened use of physical force against the person

 of another” (the elements clause); (2) “is burglary, arson, or extortion, involves use of

 explosives” (the enumerated-offenses clause); or (3) “otherwise involves conduct that presents a

 serious potential risk of physical injury to another” (the residual clause). 18 U.S.C. §

 924(e)(2)(B); see also Vowell v. United States, 938 F.3d 260, 268 (6th Cir. 2019). In Johnson,

 the Supreme Court held that the residual clause was unconstitutionally vague. 135 S. Ct. at

 2563. The Supreme Court, however, noted that its holding had no effect on the constitutionality

 of the elements clause or the enumerated-offense clause. Id.

           After Johnson, the United States Court of Appeals for the Sixth Circuit has held that,

 under the “modified categorical approach,” Georgia’s burglary statute is divisible and that prior

 convictions qualify as predicate offenses under the enumerated-offense clause if the defendant’s

 Shepard documents demonstrate that the defendant was convicted of a entering “dwelling house

 or building.” Richardson v. United States, 890 F.3d 616, 629 (6th Cir. 2018); Vowell, 938 F.3d

 at 270.




                                     5
Case 1:14-cr-00079-TRM-CHS Document 65 Filed 05/26/20 Page 5 of 6 PageID #: 262
         In this case, Petitioner has eight prior Georgia burglary convictions and, according to the

 indictments and corresponding judgments in the record, all of them involved entry into a

 dwelling house or building. (Doc. 41-1 in Case No. 1:14-cr-79.) Therefore, Petitioner’s prior

 Georgia burglary convictions qualify as predicate offenses under the ACCA such that he is

 properly classified as an armed career criminal under the enumerated-offense clause.

 Accordingly, the Court will DENY Petitioner’s motion under 28 U.S.C. § 2255.

   IV.    CONCLUSION

         For the reasons stated herein, Petitioner’s motion to vacate, set aside, or correct his

 sentence (Doc. 1 in Case No. 1:20-cv-103; Doc. 64 in Case No. 1:14-cr-79) is DENIED. Should

 Petitioner give timely notice of an appeal from this Order, such notice will be treated as an

 application for a certificate of appealability, which is hereby DENIED since he has failed to

 make a substantial showing of the denial of a constitutional right or “that jurists of reason would

 find it debatable whether the petition states a valid claim of the denial of a constitutional right

 and that jurists of reason would find it debatable whether the district court [is] correct in its

 procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also 28 U.S.C. §

 2253(c)(2); Fed. R. App. P. 22(b).

         AN APPROPRIATE JUDGMENT WILL ENTER.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




                                     6
Case 1:14-cr-00079-TRM-CHS Document 65 Filed 05/26/20 Page 6 of 6 PageID #: 263
